Exhibit 10.62

 

AETHLON MEDICAL, INC.

AMENDMENT NO. 1 TO

STOCK OPTION AGREEMENT

 

RECITALS

 

The Board of Directors (the “Board”) of Aethlon Medical, Inc. (the “Company”),
in a written consent in lieu of a Board Meeting dated February 9, 2016, has
deemed it fair and in the best interest of the Company and its stockholders to
set the exercise period under Section 6.6(a) and Section 6.6(b) of the Amended
2010 Stock Incentive Plan (the “Plan”) for the Stock Option Agreement between
the Company and Richard H. Tullis dated September 27, 2010 (the “Option”) to
thirty-six (36) months. Accordingly, the undersigned agrees that, solely with
respect to the Option, such sections shall be deemed to read in their entirety
as follows:

 

6.6              Termination. Notwithstanding the exercise periods set forth in
the Stock Option Agreement, exercise of an Option will always be subject to the
following:

 

(a)                If the Participant’s service is Terminated for any reason
except death or Disability, then the Participant may exercise such Participant’s
Options only to the extent that such Options would have been exercisable upon
the Termination Date no later than thirty-six (36) months after the Termination
Date.

 

(b)               If the Participant’s service is Terminated because of the
Participant’s death or Disability (or the Participant dies within three (3)
months after a Termination other than for Cause or because of Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant (or the Participant’s
legal representative) no later than thirty-six (36) months after the Termination
Date.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 1 to the
Option on this 9th day of February, 2016.

  

  Aethlon Medical, Inc., a Nevada corporation             By:  /s/ James B.
Frakes       James B. Frakes       Chief Financial Officer  

  

